PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/933,551
Filing Date: 23 Mar 2018
Appellant(s): IWAI et al.



__________________
Bruce Kramer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 26, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 30, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: in the preamble of the claim, it recites “a liquid filter”, However, it is not clear how the “liquid filter” is intended to filter any liquid with the recited “membrane” in the body of the claim since no “liquid” or “filtering/filtration” occurs in the body of the claim.  For this reason, the Examiner considers this preamble to be indefinite in combination with the body of the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 & 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohno et al., (“Ohno”, US 2016/0096152; The earlier publication date of priority document WO 2014/181760 is relied upon in this rejection), in view of Dullaert et al., (“Dullaert”, US 2012/0137885), in further view of Liquid-Liquid Porometer, (“Accurate measuring of membrane pore size distributions”, Filtration+Separation, November/December 2015, 4 total pages).
Claims 1 & 5-9 are directed to a substrate for a liquid filter, a device or apparatus type invention group.
Regarding Claims 1, 5, 6, 8 & 9, Ohno discloses a liquid filter formed of a polyolefin microporous membrane, (See paragraph [0021], Ohno), comprising: 
a polyolefin microporous membrane, (See paragraph [0021], Ohno), wherein: 
a thickness of the polyolefin microporous membrane is from 4 to 25 μm, (See paragraph [0028], Ohno; Ohno anticipates the claimed range from 7 to 15 μm).
Ohno does not explicitly disclose a mean flow pore size dPP in a first pore size distribution of the polyolefin microporous membrane measured by a half dry method according to gas-liquid phase substitution is from 1 nm to 20 nm, 
a mean flow pore size dLLP, in a second pore size distribution of the polyolefin microporous membrane measured by a half dry method according to liquid-liquid phase substitution is from 1 nm to 15 nm, or
PP - dLLP) between the mean flow pore size dPP and the mean flow pore size dLLP is from 2 nm to 12 nm.
Dullaert discloses a liquid filter, (See Abstract and paragraph [0001], Dullaert), that has a mean flow pore size dPP in a first pore size distribution of the polyolefin microporous membrane measured by a half dry method according to gas-liquid phase substitution is from 1 nm to 20 nm, (See paragraph [0036] and [0037], Dullaert; Dullaert anticipates a mean flow pore size at 0.01 microns (converting to 10 nm) and overlaps/discloses the claimed range up to 20 nm.  Examiner indicates that this first pore size distribution can anticipate at 20 nm), and a second pore size distribution of the polyolefin microporous membrane measured by a half dry method according to gas-liquid phase substitution is from 1 nm to 15 nm, (See paragraphs [0036], [0037], [0026] & [0027], Dullaert; Dullaert also discloses that multiple nanoweb layers (at least two layers) can be included as part of the same membrane filter.  Based on paragraph [0036], a second nanoweb layer would provide a second pore size distribution with a mean flow pore size range at 0.01 converting to 10 nm and overlapping up to 15 nm.  Examiner indicates that the second pore size distribution can anticipate at 10 nm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the liquid filter of Ohno by incorporating a mean flow pore size dPP in a pore size distribution of the polyolefin microporous membrane measured by a half dry method according to gas-liquid phase substitution is from 1 nm to 20 nm and a mean flow pore size dLLP, in a second pore size distribution of the polyolefin microporous membrane measured by a half dry method according to gas-liquid phase substitution is from 1 nm to 15 nm as in Embodiment 1 of Dullaert so that 
Modified Ohno does not explicitly disclose that the mean flow pore size dLLP, in the second pore size distribution of the polyolefin microporous membrane is measured according to liquid-liquid phase substitution and is still from 1 nm to 15 nm, and a difference (dPP - dLLP) between the mean flow pore size dPP and the mean flow pore size dLLP is 12 nm or less.
Liquid-Liquid Porometer discloses a mean flow pore size dLLP, in a second pore size distribution of the polyolefin microporous membrane measured by a half dry method according to liquid-liquid phase substitution is from 1 nm to 15 nm, (“A very low difference (10%) is observed between the results of average diameter…This difference is of the same magnitude of common variations encountered for pore sizes measured on several samples from a same membrane”, bottom of page 16 to top of page 17, Liquid-Liquid Porometer;  Applying this result to the second pore size distribution and mean flow pore size of Dullaert, which discloses a mean flow pore size of 10 nm would result in 10 nm ± 1 nm, which overlaps with the claimed second pore size distribution at 9 or 11 nm), and a difference (dPP - dLLP) between the mean flow pore size dPP and the mean flow pore size dLLP is from 2 nm to 12 nm, (Because the mean flow pore size dPP of the first pore size distribution is disclosed at 20 nm as in Dullaert, and the mean flow pore size dLLP of the second pore size distribution is disclosed at 11 nm as calculated by the combination of Dullaert and Liquid-Liquid Porometer above, the difference dPP – dLLP is 20 nm – 11 nm, or 9 nm, anticipating the claimed range at that value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the liquid filter of modified Ohno by incorporating that the mean flow pore size dLLP, in the second pore size distribution of the polyolefin microporous membrane is measured according to liquid-liquid phase substitution and is still from 1 nm to 15 nm, and a difference (dPP - dLLP) between the mean flow pore size dPP and the mean flow pore size dLLP is 12 nm or less as in Liquid-Liquid Porometer because “gas-liquid porometers…are not suited to measure submicron and nanometric pore size distributions” so using the liquid-liquid porometer “allows the measurement of pore size distribution of most membranes…with pores of 10 to 200 nm”, (See page 15, Liquid-Liquid Porometer).  As a result, “a very low difference…is observed between the results of average diameter” in gas-liquid mode and liquid-liquid mode and “this difference is of the same magnitude of common variations encountered for pore sizes measured on several samples from a same membrane”, (See bottom of page 16 to top of page 17, Liquid-Liquid Porometer), just like the disclosed pore size distributions and the claimed pore size distributions.
Additional Disclosures Included: Claim 5: The liquid filter according to claim 1, wherein the polyolefin microporous membrane has a water permeation efficiency of from 0.10 to 0.40 ml/min/cm2 under a reduced pressure of 90 kPa, (See paragraph [0023], Ohno; The water permeation efficiency disclosed in Ohno significantly overlaps the claimed range from 0.1 to 0.5 ml/min/cm2 when measured at 90 kPa). Claim 6: The liquid filter according to claim 1, wherein a porosity of the polyolefin microporous membrane is from 39% to 70%, (See paragraph [0037], Ohno; Ohno anticipates the claimed range from 46 to 54%).  Claim 8:  The liquid filter according to claim 1, wherein the mean flow pore size dPP is from 5 nm to 20 nm, (See paragraph [0036] and [0037], Dullaert; Dullaert anticipates a mean flow pore size at 0.01 microns (converting to 10 nm) and overlaps/discloses the claimed range up to 20 nm.  Examiner indicates that this first pore size distribution can anticipate at 20 nm).  Claim 9:  The liquid filter according to claim 1, wherein the mean flow pore size dLLP is from 3 nm to 15 nm, (“A very low difference (10%) is observed between the results of average diameter…This difference is of the same magnitude of common variations encountered for pore sizes measured on several samples from a same membrane”, bottom of page 16 to top of page 17, Liquid-Liquid Porometer;  Applying this result to the second pore size distribution and mean flow pore size of Dullaert, which discloses a mean flow pore size of 10 nm would result in 10 nm ± 1 nm, which overlaps with the claimed second pore size distribution at 9 or 11 nm).
Regarding Claim 7, modified Ohno discloses the liquid filter according to claim 6, but does not disclose wherein the porosity of the polyolefin microporous membrane is from 59% to 70%.
Another embodiment of Dullaert (Embodiment 2) discloses wherein the porosity of the polyolefin microporous membrane is from 59% to 70%, (See paragraph [0033]; Dullaert discloses the claimed range from 60% to 70%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the liquid filter of modified Ohno by incorporating wherein the porosity of the polyolefin microporous membrane is from 59% to 70% as in Embodiment 2 of Dullaert in order to provide a “specific structure of high porosity and small pore size” so that the “membranes can selectively transfer certain chemical species over others”, (See paragraph [0003], Dullaert).  By doing so, it provides “membrane material that has high water flux while retaining high separation power”, (See paragraph [0010], Dullaert).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohno et al., (“Ohno”, US 2016/0096152; The earlier publication date of priority document WO 2014/181760 is relied upon in this rejection), in view of Dullaert et al., (“Dullaert”, US 2012/0137885), in further view of Liquid-Liquid Porometer, (“Accurate measuring of membrane pore size distributions”, Filtration+Separation, November/December 2015, 4 total pages), in further view of Yang et al., (“Yang”, US 2007/0080107).
Claim 2 is directed to a polyolefin microporous membrane for a liquid filter, a device or apparatus type invention group.
Regarding Claim 2, modified Ohno discloses the liquid filter according to claim 1, but does not disclose wherein a standard deviation of each of the mean flow pore sizes dLLP in the second pore size distribution and dPP in the first pore size distribution is from 1 nm to 5 nm.
Yang discloses a membrane for a liquid filter, (See Abstract, See paragraph [0058], Yang), wherein a standard deviation of each of the mean flow pore sizes dLLP in the second pore size distribution and dPP in the first pore size distribution is from 1 nm to 5 nm, (See paragraph [0076], Yang; The standard deviation is 2.26 nm, anticipating the claimed range at this value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the liquid filter of modified Ohno by incorporating wherein a standard deviation of each of the mean flow pore sizes dLPP in the second pore size distribution and dPP in the first pore size distribution is from 1 nm to 5 nm as in Yang in order to obtain “a uniform pore diameter” in order to achieve “high selectivity” in filtration, (See paragraph [0029] & [0082], Yang).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohno et al., (“Ohno”, US 2016/0096152; The earlier publication date of priority document WO 2014/181760 is relied upon in this rejection), in view of Dullaert et al., (“Dullaert”, US 2012/0137885), in further view of Liquid-Liquid Porometer, (“Accurate measuring of membrane pore size distributions”, Filtration+Separation, November/December 2015, 4 total pages), in further view of Hayashi et al., (“Hayashi”, US 2015/0079392).
Claim 3 is directed to a liquid filter, a device or apparatus type invention group.
Regarding Claim 3, modified Ohno discloses the liquid filter according to claim 1, but does not disclose wherein a maximum pore size in the pore size distribution of the polyolefin microporous membrane is from 15 nm to 25 nm.
Hayashi discloses a membrane for a liquid filter, (See Abstract and paragraph [0035], Hayashi), wherein a maximum pore size in the pore size distribution of the polyolefin microporous membrane is from 15 nm to 25 nm, (See paragraph [0063], and See paragraph [0030]; The maximum pore size is less than 15 nm different than the mean flow pore size.  Based on the mean flow pore size of Dullaert, which can be 1 nm, the maximum pore size based on Hayashi can be between 15 to 16 nm, anticipating the claimed range at that value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the liquid filter of modified Ohno by incorporating wherein a maximum pore size in the pore size distribution of the polyolefin microporous membrane is from 15 nm to 25 nm as in Hayashi since “the dimensional accuracy is high, and it is possible to further increase the effect that fine particles can be reliably removed and a high efficiency of removing fine particles is achieved”, (See paragraph [0031], Hayashi). 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohno et al., (“Ohno”, US 2016/0096152; The earlier publication date of priority document WO 2014/181760 is relied upon in this rejection), in view of Dullaert et al., (“Dullaert”, US 2012/0137885), in further view of Liquid-Liquid Porometer, (“Accurate measuring of membrane pore size distributions”, Filtration+Separation, November/December 2015, 4 total pages), in further view of Funaoka et al., (“Funaoka”, US 6,666,969).
Claim 4 is directed to a polyolefin microporous membrane for a liquid filter, a device or apparatus type invention group.
Regarding Claim 4, modified Ohno discloses the liquid filter according to claim 1, wherein the polyolefin microporous membrane contains polyolefin that is a polyethylene composition containing a high-molecular-weight polyethylene having a weight average molecular weight of from 4,000,000 to 6,000,000, (See paragraph [0044], Ohno; Ohno discloses using a high molecular weight polyethylene with a weight average molecular weight ranging from 350,000 to 4,500,000, anticipating the claimed range from 4,000,000 to 4,500,000), and a low-molecular-weight polyethylene having a weight average molecular weight of from 200,000 to 800.000, (See paragraph [0044], Ohno; Ohno discloses using a lower molecular weight polyethylene with a range of 200,000 to 800,000, anticipating the claimed range fully), but does not disclose a mass ratio of the high-molecular-weight polyethylene- the low-molecular-weight polyethylene of from 50:50 to 80:20.
Funaoka discloses a mass ratio of the high-molecular-weight polyethylene- the low-molecular-weight polyethylene of from 50:50 to 80:20, (See column 2, lines 62-67, Funaoka discloses a ratio of the polyethylene with the higher molecular weight to the polyethylene with the lower molecular weight being from 0.5 to 10, which equates to 1:2 to 10:1, or ~33:66 to ~91:9.  One of ordinary skill can select a value in this disclosed range that reads upon the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the liquid filter of modified Ohno by incorporating a mass ratio of the high-molecular-weight polyethylene- the low-molecular-weight polyethylene of from 50:50 to 80:20 as in Funaoka to avoid “lowered permeability of the microporous membrane produced”, (See column 3, lines 4-8, Funaoka).  By doing so, it produces “a highly permeable membrane”, (See column 8, lines 27-30, Funaoka).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and its dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 now recites that the range of “a difference (dPP – dLLP) between the mean flow pore size dPP and the mean flow pore size dLLP is from 2 nm to 12 nm”, when the range was “12 nm or less” before.  The Examiner notes that every example provided in the instant Specification for this difference in pore size gives ranges of “12 nm or less”, “7 nm or less”, or “5 nm or less”, (See paragraphs [0022] & [0023], Specification).  Here, the Examiner finds that the lower bound of this range is never capped, such as at 2 nm as now claimed.  Since there is established precedent in the instant Specification that the lower bound is not raised or capped in any portion of the instant Specification, the Examiner finds this changed/amended range to be new matter for not complying with the written description requirement.

(2) Response to Argument
On pages 1-6 of the Appeal Brief, Appellant summarizes the claimed subject matter and various other related items.
Then, on pages 7-8, Appellant then argues against the previous 112(a) rejection in which the claimed range in independent Claim 1 was changed from “12 nm or less” to “2 nm to 12 nm”.   The 112(a) rejection was given because no example or excerpt in the instant Specification specifically bounded the lower end of this range, since every recitation of a range was “12 nm or less”, “7 nm or less”, or “5 nm or less” as in paragraphs [0022] & [0023] of the instant Specification.    Appellant argues that limiting the lower end of the range at 2 nm is inherently included in the range of “12 nm or less”.   After considering Appellant’s arguments, the conferees found them persuasive and have withdrawn this rejection as indicated in the “Withdrawn Rejections” section above.
On pages 9-10, Appellant then argues against the previous 112(b) rejection against the preamble of the claimed invention in independent Claim 1, “a liquid filter”.  Here, the Examiner made a 112(b) rejection on this preamble because the invention claimed in independent Claim 1 did not provide appropriate support for the structure claimed to demonstrate that the “filter” is interacting with a “liquid” such that this liquid is “filtered”.  The Examiner notes that there is no mention in the body of the claim of any “liquid” or that the claimed “filter” is designed to interact with any “liquid”.  First, Appellant argues that a “liquid” is not part of the claimed invention itself but rather is “filtered by the claimed filter”, and thus a ‘liquid’ is not an essential element of the claimed filter itself”.  Here, the Examiner takes the position that the preamble requires the invention to be directed to a “liquid filter”, yet the claimed structure does not show any “liquid filtration” occurring.  The Examiner maintains that such a recitation in the preamble makes it unclear what the “intent” of the claimed invention is when no “liquid filtration” takes place.  Additionally, Appellant argues that it is not necessary for a “product claim” to require any demonstration in the claim of “filtering” a “liquid”.   The Examiner further notes that “a liquid filter” is not considered a “product” claim, but rather an “apparatus” or “device” type invention, since such a recitation indicates at least a “capability” of carrying out an action or purpose of some sort, in this case, actively filtering a liquid.  The Examiner finds Appellant’s arguments here unpersuasive as a result.
On pages 10-16, Appellant argues against the prior art rejections of the current set of claims.  Specifically, on pages 10-13, Appellant argues against the prior art rejection of independent Claim 1.
First, Appellant summarizes the prior art rejection that the Examiner made using references, Ohno et al., (“Ohno”, US 2016/0096152), Dullaert et al., (“Dullaert”, US 2012/0137885), and NPL “Liquid-Liquid Porometer”, (“Accurate measuring of membrane pore size distributions”, Filtration+Separation, November/December 2015, 4 total pages, in whic this reference is listed as an NPL mailed December 27, 2019), rejecting independent Claim 1 under 35 U.S.C. 103.
In the summary by Appellant, Appellant states that primary reference Ohno does not disclose: the claim limitations (i) the mean flow pore size dPP range, (ii) the mean flow pore size dLLP range, or (iii) the difference between dPP - dLLP .
Appellant notes that the Examiner relies on first secondary reference Dullaert to disclose the claim limitation (i) dPP with a value of 20 nm, (See paragraph [0036], Dullaert), in a first layer, and then the Examiner uses Dullaert to disclose another example applicable to this claim limitation (i) dPP with a value of 10 nm, (See paragraph [0036], Dullaert), in which the membrane of Dullaert can have two or more layers, (See paragraph [0026], Dullaert).
In response to Appellant, the Examiner does take the position that Dullaert discloses a membrane with multiple layers in which each layer can have its own range of pore sizes, hence its own pore size distribution in each layer, and points to a dPP value of 10 nm (See paragraph [0036], Dullaert; referred to as “Layer 1”) along with paragraph [0026] of Dullaert for a second layer (Layer 2).   The Examiner indicates that the invention as claimed claims two separate pore size distributions, dPP and dLPP, in which the claimed invention does not specify that these pore size distributions must be measured or taken over the same region of the claimed membrane or filter.  The Examiner also notes that the claimed invention does not limit the invention to only one membrane layer.
Then, continuing on page 11, Appellant notes that Examiner then uses Liquid-Liquid Porometer to show that the difference between a given pore size measurement for a gas-liquid porometer and a given pore size measurement for a liquid-liquid porometer is about 10%.  Appellant observes that the Examiner applies this value to the second pore size distribution value from Layer 2 of 10 nm listed in Dullaert relying on paragraphs [0026] & [0036] of Dullaert.   Thus, a 10% difference of 10 nm is (0.1 x 10), or ± 1 nm.  Thus, a 10% difference from a gas-liquid pore size measurement dPP of 10 nm would be either 9 or 11 nm, (10 ± 1 nm), which reads on the claimed range (ii) when a liquid-liquid phase measurement dLLP ranges from 1 nm to 15 nm, and 9 or 11 nm falls within this range, anticipating the claimed range at those values.
Finally, Appellant comments that the Examiner applies this result to the last claimed range (iii) the difference between dPP and dLLP.  Since the Examiner indicated the first dPP value to be 20 nm which belongs to layer 1, reading upon the claimed dPP, and then finds the dLLP result from the combination of Dullaert and Liquid-Liquid Porometer to be 9 or 11 nm, then dPP – dLLP = 20 – 11 or 20 – 9, resulting in a value of 9 or 11 nm, values which fall within and anticipate values within the claimed range of 2 to 12 nm.
After summarizing the above prior art rejection and interpretation, Appellant disagrees with the above analysis on pages 11-12, arguing that the ranges disclosed in Dullaert regarding the nanofiber membrane layer cites a mean flow pore size range of 0.01 to 2 microns, (converts to 10 nm to 2,000 nm) as in paragraph [0036] of Dullaert, and argues that the Examiner arbitrarily selects values within the disclosed range from paragraph [0036] such as 10 or 20 microns.  Appellant asserts that arbitrarily selecting such values does not make the currently claimed invention obvious.  Here, the Examiner notes that these values selected by the Examiner in the above summary are included in the ranges disclosed.   Furthermore, the Examiner comments that the range disclosed in Dullaert overlaps with the ranges claimed in Claim 1, in which the claimed range of 1 nm to 20 nm for dPP overlaps with the disclosed range of 10 to 2000 nm in paragraph [0036] of Dullaert at 10 to 20 nm.   The Examiner takes the position that an overlapping disclosed range from Dullaert would anticipate the claimed invention at those values, thus selecting values from within this overlapping range would anticipate the claimed invention at those values, which is not arbitrary.  For these reasons, the Examiner finds this argument unpersuasive.
On pages 12-13, Appellant also argues against Liquid-Liquid Porometer, arguing that the cited excerpts in which “A very low difference (10%) is observed between the results of average diameter: 0.23 micron (gas-liquid mode) and 0.21 micron (liquid-liquid mode)” should not apply to much smaller pore size distributions such as that claimed or disclosed in Dullaert such as 10 or 20 nm.  Appellant also points to the except that “gas-liquid porometers ‘are not suited to measure submicron and nanometric pore size distributions”.   The Examiner notes that Appellant is arguing against the disclosure in the NPL reference Liquid-Liquid Porometer, stating that its disclosure of the gas-liquid porometer reading at a value of 0.23 microns cannot be used to apply towards the prior art rejection including Dullaert because Liquid-Liquid Porometer also discloses that gas-liquid porometer readings are not applicable for pore sizes outside a range of 300 (nanometers) to 1 micron.  The Examiner takes the position that Dullaert already discloses the claimed pore size distribution of dPP using a “gas-liquid” porometer measurement, (See paragraphs [0036] & [0037], Dullaert; The measurement taken is further evidenced in paragraph [0099] of Dullaert), which reads upon the claimed “mean flow pore size dPP in a first pore size distribution of the polyolefin microporous membrane measured by a half dry method according to gas-liquid phase substitution” as in Claim 1.  Then, the Examiner applies the observation from Liquid-Liquid Porometer of a 10% difference between the two modes of measurement to find the disclosed values, in which the difference is applied towards an already disclosed gas-liquid porometer value in Dullaert at that pore size.  The Examiner further notes that the observation by Appellant that Liquid-Liquid Porometer notes that liquid-liquid porometry is accurate at a certain sub-micron range over gas-liquid porometry does not teach away from the current combination but rather provides another reason to measure the pore size distribution in a liquid-liquid porometer as disclosed in Liquid-Liquid Porometer to obtain a certain accuracy of results.   
Appellant continues to argue that “a skilled artisan considering the full disclosure of Liquid-Liquid Porometer would not fairly have considered that the same 10% difference would apply to a much smaller average diameter of 10 nm or 20 nm” based on the above cited excerpt from Liquid-Liquid Porometer.   Again, the Examiner notes that the gas-liquid measurement from Dullaert was already used and relied upon, making the accuracy of the pore sizes reported in Dullaert in paragraphs [0036] & [0037] different from what Appellant asserts would be the case in Liquid-Liquid Porometer.  Furthermore, Appellant argues that “the experimental evidence in the present application shows that the difference between the mean pore size determined by the gas-liquid method (dPP) and the mean pore size determined by the liquid-liquid method (dLLP) can be much greater than 10% for pore sizes around 10 nm, such as Example 1 in Table 2 having a mean pore size dPP of 16 nm and a mean pore size of dLLP of 8 nm, which is a difference much greater than 10%”.   However, the Examiner notes that the claimed invention provides a range for each of dPP and dLLP in which many values within these ranges for the mean flow pore size of dPP and the mean flow pore size dLLP may be within 10% of each other, (e.g. 10.  
Furthermore, the Examiner notes that selecting certain values that fall within the claimed ranges of each of dPP and dLLP such as 1 nm for each mean flow pore size would result in the claimed difference between dPP and dLLP not working, since the difference would be 0 nm when the claimed difference is limited to 2 to 12 nm.  The Examiner concludes that the claimed invention cannot work as claimed for certain values such as those listed above.   For all of these reasons, the Examiner finds these arguments by Appellant unpersuasive.
On page 14, Appellant argues against dependent Claim 2 and the combination of additional secondary reference Yang (US 2007/0080107).   Appellant argues that Yang uses determining average pore diameter by atomic force microscopy, AFM, so one of ordinary skill in the art would not have applied the standard deviation of Yang to the claimed values which were obtained through porometry using a half dry method.  The Examiner notes that it is not specified that such a measurement or calculation of the standard deviation claimed in Claim 2 must also be done using the same methods using a half dry method and porometer as in Claim 1.  The claim does not require a type of measurement for the standard deviation that is claimed.  Furthermore, the Examiner notes that the average pore size or diameter in the same membrane layer applicable to the disclosed standard deviation in Yang ranges from 6 nm to 40 nm, (See paragraph [0028], Yang), which overlaps with the sizes of the pore size distributions claimed in independent Claim 1, since it would overlap from 6 to 20 nm for dPP and 6 to 15 nm for dLLP, and would also overlap with Dullaert for the values given in Dullaert.   Even though the pore size and standard deviation in Yang are not measured using a half dry method as claimed in independent Claim 1, the resulting pore size and standard deviation are in the same relevant ranges and a disclosed pore size/diameter or mean flow pore size is a physical property unless there is evidence to the contrary that different types of measurements result in drastically different results of these pore sizes or said physical property.  For these reasons, the Examiner finds this argument unpersuasive.  
Appellant also argues that the membrane of Yang is for a PS-b-PMMA copolymer, not a polyolefin microporous membrane.   The Examiner notes that other paragraphs in Yang such as paragraphs [0031] & [0045] of Yang present polyethylene oxide, polyisoprene or polybutadiene as alternatives that make up the separation layer of the disclosed membrane in Yang, which are derived from polyolefins.  The Examiner takes the position that having alternative materials such as these that are derived from polyolefins, particularly polyethylene oxide, would make Yang a reasonably analogous prior art reference that is in a related field of endeavor, such that the disclosures would overlap for combining Yang, Ohno and Dullaert.  Additionally, the Examiner notes that the membranes as disclosed do not have to be restricted solely to polyolefin materials, as the invention is open-ended and does not explicitly restrict the invention only to “polyolefin”.  Thus, the Examiner finds this argument unpersuasive.
On page 15, Appellant argues against dependent Claim 3 using additional secondary reference Hayashi, (US 2015/0079392), arguing that Hayashi is a fluororesin microporous membrane, not a polyolefin microporous membrane.  Here, the Examiner notes that Hayashi recites several different materials for its membrane such as polyethylene oxide, (See paragraph [0065], Hayashi), PTFE, known as polytetrafluoroethylene, and FEP, known as hexafluoropropylene. These polymers are all derived from polyolefins.  The Examiner takes the position that having alternative materials such as these that are derived from polyolefins, particularly polyethylene oxide, would make Hayashi a reasonably analogous prior art reference that is in a related field of endeavor, such that the disclosures would overlap for combining Hayashi, Ohno and Dullaert.  Additionally, the Examiner notes that the membranes as disclosed do not have to be restricted solely to polyolefin materials, as the invention is open-ended and does not explicitly restrict the invention only to “polyolefin”.  Thus, the Examiner finds this argument unpersuasive.
On page 16, Appellant argues against dependent Claim 4 but does not provide any specific argument against the prior art rejection for Claim 4.  The Examiner finds this remark moot as a result.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JONATHAN M PEO/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        
Conferees:
/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779  

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771                                                                                                                                                                                                                  
                                                                                                                                                                                            
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless applicant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.